DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the context of the claim language, the intended functional relationship between the processor activating the drive actuator to slide the door and the forcible open blocker is unclear and not understood.  How, in what way, and by what particular means do these claim elements effective one another to achieve a particular aim of the invention, and what is that particular aim?  Claim 13 has a similar 112 issue as this. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 9, 10, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi et al., US Patent Application Publication 2013/031487A1. As in claim 1, an electronic device, comprising a housing defining an opening (figure 1C); a driving actuator (including 51); a slide door 30 moveable to cover or expose the opening; a link (broadly including 31) connecting the slide door and the driving actuator, the link linearly moveable in accordance with a driving operation of the driving actuator to move the slide door; a forcible open blocker (broadly considered 31a along with 81) that is moveable to restrict exposure of the opening of the slide door when the opening is closed, and to release blockage of the opening of the slide door based on a linear movement of the link; and a processor (inherent to the design) configured to receive an external input signal and identify whether to expose or cover the opening based on the external input signal, and activate the driving actuator to expose or cover the opening according to a result of the identification (see [0081] and [00138]).  As in claim 5, the slide door is broadly considered to engage with a ring portion (broadly  considered as 70) formed at one end of the link, and wherein the opening is covered and/or exposed in accordance with the linear movement of the link.  As in claim 6, the opening defined in the housing of the electronic device is formed for insertion of an external memory card (broadly considered as 6).  As in claim 9, the external input signal includes a inherently includes power supply control signal for the electronic device (as conventional).  As in claim 10, broadly, in accordance with the driving operation of the driving actuator, the link linearly moves, in a direction parallel to one surface of a housing of the electronic device in which the opening is formed.  
The method of claims 13 and 18 are obvious to the design.

Allowable Subject Matter
Claims 2-4, 7, 8, 11, 14-17, 19, and 20, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675